Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Applicant’s preliminary amendment, filed 12/27/2021, amending Claims 3-12 and 14, and adding Claims 16-18, is acknowledged.
Claims 1-18 are pending and are presently under consideration.

Information Disclosure Statement
An Information Disclosure Statement has not been filed by Applicant.

Claim Objections
Claim 1 is objected to because of the following informalities:  In the definition of the Formula I variable “R11”, phenylalkyl is misspelled.  
Appropriate correction is required.
Claims 5, 10 and 16 are objected to because of the following informalities: the claims have the following limitations “…dopamine replenishing agents, dopaminergic agonists, immunomodulatory, anti-inflammatory, immunostimulant, metabolic modulator, neuroprotectants…” (emphasis added) wherein the individual elements go from plural to singular to plural in a somewhat unclear and confusing manner. The claim would read  more clearly if the highlighted limitations were appropriately modified, for example: “immunomodulatory agents, anti-inflammatory agents, immunostimulant agents , metabolic modulator agents” or “immunomodulatories, anti-inflammatories, immunostimulants, metabolic modulators”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 9 each recite “wherein the neurodegenerative condition is selected from the group consisting of Alper’s disease, Alzheimer’s disease … aging, alcoholism, cancer, injury, stroke, infectious disease, psychological disorders, and toxicity.”  However, aging, alcoholism, cancer, injury, stroke, infectious disease, psychological disorders, and toxicity are not neurodegenerative conditions, thereby rendering the claims indefinite
It is noted that paragraph [00021] of the specification discloses “Other conditions [i.e., other than neurodegenerative conditions] that can lead to or result from neurodegeneration and may benefit from administration of the compounds described herein (e.g., a compound of Formula I, preferably a compound of Formula II, and compositions comprising the same) can include, for example, aging, alcoholism, cancer, injury, stroke, infectious disease (e.g., prion disease), psychological disorders, and/or toxicity (e.g., brain iron accumulation) [emphasis added].”
Claims 5 and 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “The method of claim 1 wherein the compound of Formula I and/or Formula II is administered…”.  There is insufficient antecedent basis “Formula II” in the claim; claim 1 only recites Formula I.
Claim 8  recites “…a compound of Formula I and/or Formula II…”.  The claim is indefinite because Formula I and Formula II are not defined by the claim.  Claim 8 is an independent claim.
Claims 10 and 12 each recite “…a compound of Formula I …”.  The claim is indefinite because Formula I and Formula II are not defined by the claim or in claim 8, from which the claims depend from.
Claim 13  recites “…the compound of Formula I and/or Formula II…”.  The claim is indefinite because Formula I and Formula II are not defined by the claim.  Claim 13 is an independent claim.
Claim 15 recites “…the compound of Formula I …”.  The claim is indefinite because Formula I is not defined by the claim or in claim 13, from which the claim depends from.
Claim 8 is drawn to “A method for using a compound of Formula I and/or Formula II in the preparation of a medicament for the prevention and/or treatment of a neurodegenerative condition”  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gregory et al. (US 2015/0210714 A1).
Gregory et al. discloses a novel rapamycin analogue, defined by formula (I), as presented below,

    PNG
    media_image1.png
    351
    335
    media_image1.png
    Greyscale
, or a pharmaceutically acceptable salt thereof.  See para. [0026]-[0027].  Paragraph [0028] recites “The compound of formula (I) (and any pharmaceutically acceptable salt thereof) is referred to hereinafter as ‘compound of the invention’ or by its generic name ‘37R-hydroxy-norbornylrapamycin’.”
The compound of formula (I) of Gregory et al. is identical to the instantly claimed compound of Formula II, recited by instant claim 2 (which depends from claim 1).  
Gregory et al. discloses the treatment of degenerative conditions including multiple sclerosis (see, for example, para. [0001], claim 7, and the whole document), and other neurodegenerative diseases, including, for example, Alzheimer’s disease and Parkinson’s disease (see, e.g., para. [0010] and [0092], and the whole document),  comprising the administration of the “the compound of the invention” (i.e., the instant compound of Formula (II) 
Gregory et al. further teaches that the compound can be administered alone or in combination with other therapeutic agents, including, inter alia, corticosteroids (i.e., an anti-inflammatory) and immunosuppressives (i.e., immunomodulatory agents), (see [0058] and [0059]), via a number of routes such as parenterally, orally, topically, buccal, sublingual, transdermal, via a medical device, stent, inhalation, injection, subcutaneous, intramuscular, etc. (see, for example [0056]), formulated as a tablets, capsules, ovules, elixirs, solutions, or suspension (see, for example, [0065]).
With respect to the kit and the instructions recited by claim 13, those of skill in the art understand that an active composition needs to be provided in a package to the patient population, and that the FDA requires such packages to have appropriate inserts describing the use of the active agent (i.e. instructions). One of ordinary skill would have immediately envisaged the use of a kit with instructions containing the active agent of Gregory et al. Moreover, where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed, explaining "[i]f we were to adopt [applicant’s] position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product."). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) ( "Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability....[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate." ); In re Miller, 418 F.2d 1392, 1396 (CCPA 1969) (finding a new and unobvious relationship between a measuring cup and writing showing how to "half" a recipe); In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art); In re Xiao, 462 Fed. Appx. 947, 950-51 (Fed. Cir. 2011) (non-precedential) (affirming an obviousness rejection of claims directed to a tumbler lock that used letters instead of numbers and had a wild-card label instead of one of the letters); In re Bryan, 323 Fed. Appx. 898, 901 (Fed. Cir. 2009) (non-precedential) (printed matter on game cards bears no new and unobvious functional relationship to game board).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6 and 12-14 of copending Application No. 16/968,214 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Both the instant claims and the reference claims and the reference claims are drawn to a method of preventing and/or treating a neurodegenerative condition comprising administering the compound presented below: 

    PNG
    media_image1.png
    351
    335
    media_image1.png
    Greyscale
.
The reference claims refer to the above compound as the compound of Formula I.  The instant claims refer to the above compound as the compound of Formula II (recited by instant claim 2).  The above compound is a specie of instant Formula I (recited by instant claim 1).  The neurodegenerative conditions recited by reference claims 1 and 3 anticipate the instantly claimed neurodegenerative conditions recited by claims 3, 4 and 9.  Both sets of claims provide for administration of the claimed compound as the sole pharmaceutical agent or in combination with one or more agents selected from the same group of agents.  Both sets of claims claim administration by the same routes and the same dosage forms. Both sets of claims claim a kit for preventing/and/or treating a neurodegenerative disorder; the kits comprising at least one therapeutically effective dose of the claimed compound and instructions for preventing and/ore treating a neurodegenerative condition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 1-18 are rejected.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070. The examiner can normally be reached M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG POLANSKY/Examiner, Art Unit 1629                   

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629